Judgment, Supreme Court, New York County (Richard F. Braun, J.), entered December 2, 2003, which denied petitioner’s application to annul respondent’s determination of no probable cause to believe that the cooperative in which petitioner resides discriminated against him on the basis of sexual orientation, and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s administrative complaint alleged that shortly after he moved into the co-op, it learned that he is gay, and that it began and continues to subject him to “disparate treatment,” including the filing of groundless lawsuits against him. Respondent dismissed the administrative complaint, finding no probable cause to believe that the co-op knew that petitioner was *329gay prior to his filing of the complaint, and that even if it did know, there was no probable cause to believe that its actions were motivated by such knowledge. On administrative appeal, the parties were invited to submit written comments; petitioner took advantage of the opportunity, but his appeal was unsuccessful. Petitioner challenges the no probable cause determination, and argues that a more thorough investigation by respondent would have revealed that the lawsuit the co-op filed against him was groundless and used as an instrument of harassment.
We find that respondent’s investigation was not abbreviated or one-sided, and that its determination was rationally based in an administrative record that would not permit a “cautious [person]” to believe that discrimination has been practiced (see Matter of Ramasar v State Div. of Human Rights, 294 AD2d 249, 249 [2002]). Respondent has broad discretion in determining the method to be employed in investigating a claim (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-112 [1998]). We have considered petitioner’s other arguments and find them to be unavailing. Concur— Nardelli, J.P., Mazzarelli, Saxe, Friedman and Catterson, JJ.